EXHIBIT 10.1
 
AMENDMENT NO. 2
 
TO
 
LOAN AND SECURITY AGREEMENT
 
This Amendment No. 2 to Loan and Security Agreement (this “Amendment”) is dated
as of December 30, 2010  (the “Amendment Date”), and is entered into by and
between Adept Technology, Inc., a Delaware corporation (the “Borrower”), and
Silicon Valley Bank (“Bank”).  Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement (as defined
below).
 
Recitals
 
A.
Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of May 1, 2009 (as such agreement may be amended, restated or modified
from time to time, the “Loan Agreement”), pursuant to which the Bank has agreed
to extend and make available to Borrower certain advances of money.

 
B.
Borrower requests that for the periods ending December 1, 2010 to February 28,
2011, the minimum monthly EBITDA be reduced to $1; further, Borrower requests
that the definition of EBITDA be amended so that cash expenses related to
mergers and acquisitions permissible under Section 7.3 or related restructuring
charges be increased by $1,000,000 to $2,000,000 in the aggregate.

 
C.
Subject to the representations and warranties of Borrower and upon the terms and
conditions set forth in this Amendment, Bank is willing to so amend the Loan
Agreement and to make the changes set forth in this Amendment.

 
Agreement
 
Now, therefore, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
 
1.  
Amendments to Loan Agreement.

 
1.1  
Section 6.8(d) (Financial Covenants related to the Minimum Six Month Rolling
EBITDA).  Section 6.8(d) of the Loan Agreement is hereby amended to decrease the
monthly EBITDA for the monthly periods of December 1, 2010 to February 28, 2011
from $500,000 to $1 and is restated in its entirety to read as follows:

 
(d)           Minimum Six Month Rolling EBITDA.  Measured as of the end of each
month during the following periods, aggregate EBITDA for the month then ending
and the five preceding months of not less than the following:
 
Period
Minimum Six Month
EBITDA
December 1, 2010 through February 28, 2011
$1
March 1, 2011 and thereafter
$1,000,000

 
 
 

--------------------------------------------------------------------------------

 
1.2  
Section 13 (Definitions).  The definition of EBITDA in Section 13.2 of the Loan
Agreement is hereby amended to increase the maximum cash expenses related to
mergers and acquisitions permissible under Section 7.3 or related to
restructuring charges from $1,000,000 to $2,000,000 in the aggregate and is
restated in its entirety to read as follows:

 
“EBITDA” shall mean, for any period of determination, on a consolidated basis
with respect to Borrower and its Subsidiaries, (a) Net Income for such period,
plus (b) the sum of the following, to the extent deducted in calculating Net
Income for such period: (i) Interest Expense, (ii) provision for Federal, state,
local and foreign income taxes payable in such period, (iii) depreciation and
amortization expenses (including expenses arising from the amortization of
existing warrants for Borrower’s capital stock), (iv) non-cash expenses related
to stock-based compensation, (v) cash and non-cash expenses related to mergers
and acquisitions permissible under Section 7.3 or related to restructuring
charges (such cash expenses not to exceed $2,000,000 in the aggregate), (vi) any
losses arising from or related to foreign currency exposure, and (viii) other
non-recurring expenses of Borrower and its Subsidiaries which do not represent
cash items in such period or any future period, minus (c) the sum of the
following, to the extent included in calculating Net Income for such period: (i)
interest income, (ii) extraordinary or non-recurring non-cash income or gains,
(iii) any gains arising from or related to foreign currency exposure, (iv)
Federal, state, local, and foreign income tax credits, and (v) all other
non-cash items.
 
1.3  
Exhibit C to Loan Agreement (Form of Compliance Certificate).  Exhibit C to the
Loan Agreement is hereby amended in its entirety by deleting it and replacing it
with Exhibit A attached to this Amendment.

 
2.  
Borrower’s Representations and Warranties.

 
2.1  
Borrower represents and warrants that:

 
(a)  
immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 
(b)  
Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 
(c)  
the certificate of incorporation, bylaws, and other organizational documents of
Borrower delivered to Bank in connection with the execution of the Loan
Agreement, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 
(d)  
the execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

 
 
 

--------------------------------------------------------------------------------

 
(e)  
this Amendment has been duly executed and delivered by the Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

 
(f)  
as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that Bank has acted in
good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

 
2.2  
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the representations and
warranties in Section 2.1, and agrees that such reliance is reasonable and
appropriate.

 
3.  
Limitation.  The amendments set forth in Section 1 shall be limited precisely as
written and shall not be deemed (a) to be a waiver or modification of any other
term or condition of the Loan Agreement or of any other instrument or agreement
referred to therein or to prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with the Loan Agreement or any
instrument or agreement referred to therein; or (b) to be a consent to any
future amendment or modification or waiver to any instrument or agreement the
execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof.  Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.  All other Loan Documents
shall continue in full force and effect.  This Amendment is a Loan Document and
any breach of this Amendment by Borrower shall be an immediate Event of Default
under the Loan Agreement.

 
4.  
Effectiveness.  This Amendment shall become effective upon due execution and
delivery of this Amendment by each party hereto and delivery of same to Bank.

 
5.  
Counterparts.  This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument.  All
counterparts shall be deemed an original of this Amendment.

 
6.  
Integration.  This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

 


 
7.  
Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.

 
 
[Remainder of page intentionally left blank - signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to Loan
and Security Agreement to be executed as of the Amendment Date.
 


 
 
Borrower:
Adept Technology, Inc.

 
a Delaware corporation

 
 
 
 

   By:  /s/ Lisa Cummins       Printed Name:  Lisa Cummins      Title:  CFO  

 


 
 
Bank:
Silicon Valley Bank

 
 

   By:  /s/ Kevin Wallace      Printed Name:  Kevin Wallace      Title:
 Relationship Manager  



 

 
 

--------------------------------------------------------------------------------

 
